 

 [image_001.jpg]

 

EXHIBIT 10.3

 

March 22, 2012

 

Vivian Liu

President and Chief Executive Officer

Innovus Pharmaceuticals, Inc.

80 W. Sierra Madre Blvd., #392
Sierra Madre, CA 91024

 

Re: Private Placement of Securities

 

Dear Ms. Liu:

 

This letter amends the letter agreement between Innovus Pharmaceuticals, Inc.
(together with its affiliates and subsidiaries, the “Company”) and Dawson James
Securities, Inc. (“Dawson James”) dated December 16, 2011 (the “Engagement
Letter”) as follows:

 

1.First Paragraph



a.The second sentence of the first paragraph of the Engagement Letter is hereby
amended to read as follows:

“The private placement Securities will consist of units that include convertible
notes and warrants to purchase shares of common stock (the “Units”).”



2.Compensation



a.The first sentence of Section 3(c) of the Engagement Letter is hereby amended
to read as follows:

“The Company shall deliver warrants to the Placement Agent or its designees (the
“Agent Warrants”) to purchase a number of shares of common stock equal to 8.75%
of the maximum number shares of common stock underlying the Units (including the
warrants included in the Units) issued in the Offering (assuming full conversion
or exercise) with similar terms as the Investors.”



3.Term of Engagement



a.The first sentence of Section 5(a) of the Engagement Letter is hereby amended
to read as follows:

“This Agreement will remain in effect until June 30, 2012, after which either
party shall have the right to terminate it on thirty (30) days prior written
notice to the other.”

 

 







  Very truly yours,         Dawson James Securities, Inc.               By: /s/
Joseph Balagot     Joseph E. Balagot     Managing Partner, Head of Investment
Banking               By: /s/ Thomas Hands     Thomas Hands     President

  

Agreed to and accepted

this 22nd day of March, 2012;.

 

Innovus Pharmaceuticals, Inc.

  

 

By: /s/    Vivian Liu

Vivian Liu

President and CEO

  



Dawson James Securities
Member FINRA/SIPC

 